Citation Nr: 1419683	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-35 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a central nervous system condition, claimed as organic brain syndrome due to environmental hazards exposure. 


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 1987 and from August 1990 to July 1991, which included service in the Southwest Asia theater of operations during the Persian Gulf War (Gulf War).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

Read in a light most favorable to the Veteran, the probative evidence of record shows that the Veteran currently suffers from a central nervous system condition, due to his military service.


CONCLUSION OF LAW

The criteria for service connection for a central nervous system condition have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants service connection for a central nervous system condition.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II.  Merits of the Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Service connection may also be established under 38 C.F.R. § 3.317, which provides that service connection may be warranted where a Veteran exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317(a)(1).

In July 2010, the Veteran filed a claim of service connection for organic brain syndrome due to environmental hazards encountered during his service in the Gulf War.  The Veteran was provided a VA examination to assess this problem in September 2010.  During that examination, the Veteran reported having the following symptoms: memory loss, difficulty concentrating, slowness when doing calculations, decreased dexterity in his hands, and occasional blurred vision.  He also reported having joint pain.  The Veteran is unsure of the exact date of onset of his condition, but the examiner noted that the onset of the Veteran's symptoms was gradual throughout the 2000s and that his symptoms have been continuous and gotten progressively worse since that time.  The report indicates that the Veteran has a history of moderate cognitive impairment, constant fatigability, and insomnia and that a November 2009 CT scan of his head revealed mild atrophy.

Also included in the September 2010 VA examination report are notes concerning the November 2009 CT scan results.  These notes indicate that the Veteran has brain atrophy, bilateral smaller and decreased activity in the basal ganglia of both sides, decreased activity of both thalami, and frontal and parietal defects.  The clinician who interpreted the CT scan noted a major abnormality and that follow-up was needed.  Based on these findings and an in-person examination, the VA examiner who conducted the September 2010 examination diagnosed the Veteran with cerebral atrophy with bilateral frontal and subcortical dysfunction.

December 2010 treatment notes from a VA Gulf War clinic indicate that the Veteran's primary care physician, VA clinician Dr. J.S., diagnosed the Veteran with "Gulf War I Syndrome" because the Veteran demonstrates symptoms that are similar to those demonstrated by other Gulf War I veterans-cognitive impairment, polyarthralgias with chronic pain syndrome and hyperalgesia, and sleep disturbances.  Dr. J.S. noted that these symptoms develop over several years subsequent to service in the Gulf War and brain atrophy is commonly seen in Gulf War I veterans with cognitive impairment.  Dr. J.S. concluded that the etiology of the Veteran's brain syndrome is as likely as not directly related to environmental exposures (organophosphate-based chemical agents) during his deployment during Gulf War I and that there is no suspicion of alternate etiology.

In July 2011, the Veteran was afforded another VA examination to determine whether the Veteran's bilateral cerebral atrophy and subcortical dysfunction is related to environmental hazards in the Gulf War.  The examiner concluded that the Veteran's condition is at least as likely as not caused by or a result of hazards in the Gulf War.  Citing to various scans and neurological tests that are of record and the Veteran's reports of exposure to chemicals during service, the examiner stated that recent research studies show that there are changes in brain structure associated with chemical exposure in the Gulf region, cerebral atrophy has been demonstrated in Veterans with chemical exposure, further studies have demonstrated that biochemical alterations are likely associated with exposure, and such biochemical effects would be expected to correlate with neuropsychological deviations and brain dysfunction.

VA treatment notes dated January 2012 include a report by a clinical neuropsychologist who documented that the Veteran's memory functioning is within normal limits and he has deficits in visual/spatial functioning, motor function, and information processing speed as well as problems matching geometric forms and line orientation.  This clinician noted that the source of the Veteran's cognitive slowing is not clear, but that it is not a normal presentation of beginning Alzheimer's disease.  In so noting, the clinician opined that the blood pressure, sleep, and pain medications that the Veteran takes can significantly slow cognitive processing and reaction time.  Relying heavily on these treatment records, a VA clinician who conducted a January 2012 examination remarked that the Veteran had normal neurological and mental status examinations, and his central nervous system symptoms may be related to his use of multiple blood pressure medications.

VA treatment records also include reports dated May and October 2012 in which a clinician addressed the conflicting opinions reflected in the December 2010 treatment records and January 2012 findings.  Upon review of the record, images, and test results, the clinician concluded that there is no compelling objective data to support the diagnosis of "cerebral atrophy" or cognitive impairment such as impairment of memory.  He stated that there is evidence of difficulty with attention, which is non-specific and not due to alleged Gulf War exposures, as it is likely due to polypharmacy.  The Veteran's attention difficulties were attributed to the drugs buproprion, tramadol, hydrocodone, donepezil, and trazodone.

After review of the record, the Board finds that the neuropsychologist opined that the source of cognitive slowing is not clear and that certain medications can slow cognitive processing and reaction time.  This assessment fails to demonstrate, with any reasonable degree of certainty, that the Veteran's cognitive dysfunction is not due to his service.  Thus, the Board finds that it is not evidence against the Veteran's claim.  For the same reason, the January 2012 VA examiner's opinion that the Veteran's symptoms may be related to his blood pressure medications should not be used as evidence against the claim on appeal as well, since the Veteran is service connected for hypertension.  The Board finds, therefore, that these reports are not as probative as the well-supported opinions offered by the Veteran's primary care physician and the clinician who evaluated the Veteran in July 2011.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning.").

Additionally, the Board finds that the opinion of the clinician who reviewed the Veteran's file in May and October of 2012 is logically inconsistent with the facts of the case.  Again, this clinician concluded that there is no compelling objective data to support a diagnosis of cerebral atrophy or cognitive impairment such as impairment of memory, but noted that the Veteran's symptomatology is likely the result of polypharmacy due to drugs such as donepizil.  The Board finds that donepezil is a medication that is used to treat defects in cognition.  Notably, the clinician did not address whether the Veteran's use of such a medication may affect the level of cognition demonstrated upon examination.  Also, the conclusion that the Veteran does not demonstrate cognitive impairment is inconsistent with his acknowledgment of the fact that the Veteran was being treated for cognitive impairment.  Thus, this opinion is not as probative as the other evidence of record.  See Jandreau, 492 F.3d at 1376.

For the foregoing reasons, the Board finds that the Board finds that the competent and probative evidence of record supports a finding of service connection for a central nervous system condition.  See 38 C.F.R. § 3.303(d).


ORDER

Service connection for a central nervous system condition is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


